  1   Allan D. NewDelman, Esq. (004066)
      ALLAN D. NEWDELMAN, P.C.
  2
      80 East Columbus Avenue
  3   Phoenix, Arizona 85012
      Telephone: (602) 264-4550
  4   Facsimile: (602) 277-0144
      Email: anewdelman@adnlaw.net
  5

  6   Attorney for Debtor

  7

  8
                             IN THE UNITED STATES BANKRUPTCY COURT
  9
                                 IN AND FOR THE DISTRICT OF ARIZONA
 10

 11
      lnRe                                         ) In Proceedings Under
                                                   )   Chapter 11
 12                                                )
      12 UNIVERSITY, LLC.,                         )   Case No.4:20-bk-11567 BMW
 13                                                )
 14                                                )   MOTION TO WITHDRAW AS
                                                   )   COUNSEL OF RECORD AND
 15                                                )   CERTIFICATE OF ATTORNEY
                             Debtor.               )   PURSUANT TO LOCAL
 16                                                )   BANKRUPTCY RULE 9010-l(b)
 17
 18          Allan D. NewDelman, and the law firm of Allan D. NewDelman, P.C. hereby Move to

 19   withdraw as Counsel of Record in this Chapter Eleven proceeding.
 20
             This Motion is made pursuant to Rule 42, Rules of the Supreme Court of Arizona, ER 1.16,
 21
      Rules of Professional Conduct, and Local Rule 9010- l(b), Local Rules of Bankruptcy Procedure for
 22

 23   the District of Arizona.

 24          1.      Debtor retained Counsel to represent it in this Chapter 11 proceeding.

 25          2.      Debtor and Counsel have come to an impasse relative to moving the Chapter 11
 26
      forward and other matters. Communication to resolve the issues has been difficult.
 27

 28



Case 4:20-bk-11567-BMW           Doc 76 Filed 06/15/21 Entered 06/15/21 14:48:41              Desc
                                 Main Document    Page 1 of 5
  1           3.     Due to the differences that have arisen, Counsel cannot, in good conscience,
  2
      proceed in the representation of the Debtor.
  3
              4.     The Debtor has been notified in writing as to the status of the case, including the
  4
      need to locate alternative Counsel as this is a corporate case, the requirement to file monthly operating
  5

  6   reports and pay quarterly fees to the US Trustee, the requirement to file a Disclosure Statement and

  7   Plan.
  8
              5. The Debtor's last known address and telephone number is:
  9
                                     12 University, LLC
 10                                  c/o James L. Diller
                                     P.O. Box 40367
 11
                                     Tucson, AZ 85717
 12                                  (520) 622-7478

 13           6.     Pursuant to Local Rule 9010~ I (b), attached as Exhibit "A" is the Certificate of
 14
      Allan D. New Delman, Esq. that the Debtor has been notified of the status of its case.
 15
      I II
 16

 17
 18

 19
20
21

22

23

24

25

26
27

28




Case 4:20-bk-11567-BMW          Doc 76 Filed 06/15/21 Entered 06/15/21 14:48:41                  Desc
                                Main Document    Page 2 of 5
    1           WHEREFORE, undersigned Counsel requests this Honorable Court grant the Motion to
    2
        Withdraw as Counsel of Record.
    3
                RESPECTFULLY SUBMITIED this      /5 day of June, 2021.
    4

    5

    6

    7

    8
        Copy of the foregoing mailed/emailed
    9   thisL    day of June, 2021 to:

10      12 University, ILC
        c/o James L. Diller
11
        P.O. Box 40367
12      Tucson, AZ 85717
        2dcmtucson@cox.net
13
        Edward K. Bernatavicius, Esq.
14
        Office of the US Trustee
15      230 North 1st A venue
        Suite 204

                      tavicrns us        V




1

2

21

22

23

24

25

26

27

28




Case 4:20-bk-11567-BMW          Doc 76 Filed 06/15/21 Entered 06/15/21 14:48:41      Desc
                                Main Document    Page 3 of 5
               EXHIBIT ''A''




Case 4:20-bk-11567-BMW   Doc 76 Filed 06/15/21 Entered 06/15/21 14:48:41   Desc
                         Main Document    Page 4 of 5
  I   Allan D. NewDelman, Esq. (004066)
      ALLAN D. NEWDELMAN, P.C.
 2    80 East Columbus Avenue
      Phoenix, AZ 85012
 3    Telephone: (602) 264-4550
      Email: anewdelman@adnlaw.net
 4    Attorney for Debtor
 5

  6                          IN THE UNITED STATES BANKRUPTCY COURT

  7                                   FOR THE DISTRICT OF ARIZONA

  8   In re                                                 In Proceedings Under
                                                            Chapter Eleven
  9   12 UNIVERSITY, LLC,

 10
                                                            CASE NO. 4-20-bk-11567 BMW
 11
                                      Debtor.               CERTIFICATE OF ATTORNEY
 12

 13

 14   Allan D. NewDelman, hereby states as follows:

 15             I.     I am an attorney employed by Allan D. NewDelman, P.C.

 16             2.     On June 15, 2021, I communicated with the Debtor's principal, James L. Diller

 17   via email, certified mail and regular mail, postage pre paid, and advised 12 University, LLC of

 18   all of its responsibilities relating to the Chapter 11 proceeding. The items discussed included

 19   fulfilling all of his duties as the principal of the Debtor·ID·Possession, including filing monthly

 20   operating reports, paying quarterly fees to the United States Trustee, filing a Disclosure

 21   Statement and Plan, obeying all Court Orders and the need to obtain legal representation for the

 22   Debtor.

 23             Dated this 15th day of June, 2021.

 24

 25

 26

 27

 28




Case 4:20-bk-11567-BMW           Doc 76 Filed 06/15/21 Entered 06/15/21 14:48:41                Desc
                                 Main Document    Page 5 of 5
